SCOTT, J.
The order appealed from was clearly unauthorized. If the trial judge erred in directing a verdict for defendant instead of dismissing the complaint (a question which we do not decide and cannot decide upon the record before us), the plaintiff’s remedy was by appeal and not by a motion before another justice, sitting in Special Term, to vacate the judgment and order a new trial. The granting of such a motion was error.
Order appealed from reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. Order filed. All concur.